Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 10, 2004, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as a building superintendent for a company that manages government housing. He submitted receipts to his employer for reimbursement for materials he claimed to have purchased from a hardware store. When the employer discovered that those receipts had been fabricated, claimant was terminated. He filed a claim for unemployment insurance benefits and, following a hearing, an Administrative Law Judge disqualified him from receiving benefits on the ground that he lost his employment through misconduct. The Unemployment Insurance Appeal Board upheld this decision and, upon reconsideration, adhered to its decision. Claimant now appeals.
We affirm. It is well settled that the submission of false or altered documentation to an employer may constitute disqualifying misconduct (see Matter of Little [Commissioner of Labor], 3 AD3d 829 [2004]; Matter of Gonyou [Commissioner of Labor], 297 AD2d 848, 849 [2002]). Here, both the owner of the hardware store and his employee testified that the materials allegedly purchased by claimant did not come from the store. The employee stated that she made up the receipts to help claimant *957because he was a friend. Moreover, the employer’s representative testified that the materials allegedly purchased could not be located. Claimant’s denial of the accusations presented a credibility issue for the Board to resolve (see Matter of Hendrickson [Commissioner of Labor], 250 AD2d 909, 910 [1998]). Inasmuch as substantial evidence supports the Board’s decision, we decline to disturb it (see e.g. Matter of Block [Low Surgical & Med. Supply—Sweeney], 232 AD2d 713 [1996]; Matter of Attie [Skott Edwards Consultants—Roberts], 134 AD2d 751 [1987]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.